Citation Nr: 1121249	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  05-28 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for fracture of the right pelvis and right acetabulum with traumatic arthritis of the right hip prior to June 2, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for fracture of the right pelvis and right acetabulum status post open reduction internal fixation (ORIF) with traumatic arthritis of the right hip from August 1, 2007 through July 1, 2009.

3.  Entitlement to an evaluation in excess of 50 percent for fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip from July 2, 2009.

4.  Entitlement to an evaluation in excess of 20 percent for residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1992 to July 1996.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

These matters were previously before the Board in May 2009 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  While in remand status, an additional VA examination was conducted, and a May 2010 rating decision assigned a 50 percent staged rating from July 2, 2009; thus, the Board has recharacterized the issues on appeal.  The Board finds that there has been substantial compliance with the Board's May 2009 remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's disability is rated as 30 percent disabling effective from January 1999, 100 percent disabling effective from June 8, 2006, 30 percent disabling effective from August 1, 2007, and 50 percent disabling effective from July 2, 2009.  In February 2003, the Veteran submitted a statement to VA, which the RO construed a claim for an increased rating.  As the Veteran's claim was received by VA in February 2003, the rating period on appeal is from February 2002, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

The Board finds that VA has a duty to further assist the Veteran in obtaining medical records.  The claims file includes VA medical records prior to, and including, June 2005 and from May 2006.  It does not contain VA medical records in the approximate eleven months between June 13, 2005 and May 1, 2006.  A June 13, 2005 VA medical record (surgery orthopedic) reflects that the Veteran was examined and a "full consultation dictated".  The actual consultation records from this examination are not associated with the claims file.  

In the Veteran's VA Form 9, dated in September 2005, he noted that he was "currently being treated" at the Bay Pines VAMC; however, no records are associated with the claims file from this time frame.  The next VA medical record after June 2005 is from May 2006 and reflects that the Veteran was interested in having surgery on his right hip. 

As the Veteran's claim for an increased rating includes the time period from June 2005 through May 2006, and as the evidence reflects that he may have received VA treatment during that time, the Board finds that a remand to obtain any such records is warranted. 

The July 2009 VA examination report reflects that the Veteran last worked in September 2007.  If the Veteran has applied for Social Security Administration (SSA) disability benefits, all pertinent records from any SSA determination should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has treatment, to include physical therapy, for his back and hip, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA medical records from a June 13, 2005 surgery orthopedic consultation (as noted in the June 13, 2005 surgery orthopedic note in the claims file), and all other pertinent VA medical records, to include physical therapy records, from June 2005 to the present, not already associated with the claims file.  If no such records are available, this should be noted in the claims file. 

2.  Request the Veteran to identify whether he applied for Social Security Administration (SSA) benefits, and if so contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

3.  Thereafter, readjudicate the issues on appeal, considering all evidence received since the May 2010 supplemental statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


